PER CURIAM.
James M. DeBardeleben seeks to appeal the district court’s order denying relief on his motion to vacate, set aside, or correct sentence filed under 28 U.S.C. § 2255 (2000). An appeal may not be taken from the final order denying a motion under § 2255 unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When a district court dismisses a § 2255 motion solely on procedural grounds, a certificate of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason would find it debatable whether the petition states a valid claim of the denial of a constitutional right’ and (2) ‘that jurists of reason would find it debata*205ble whether the district court was correct in its procedural ruling.’ ” Rose v. Lee, 252 F.3d 676, 684 (4th Cir.), (quoting Slack v. McDaniel 529 U.S. 473, 484, 120 S.Ct. 1595,146 L.Ed.2d 542 (2000)), cert. denied, 534 U.S. 941, 122 S.Ct. 318, 151 L.Ed.2d 237 (2001). We have independently reviewed the record and conclude that De-Bardeleben has not made the requisite showing. See Miller-El v. Cockrell, — U.S.-, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny DeBardeleben’s motion for a certificate of appealability and dismiss the appeal.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.